Citation Nr: 0407269	
Decision Date: 03/19/04    Archive Date: 03/30/04	

DOCKET NO.  03-24 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
postoperative varicose vein stripping and ligation of the 
left lower extremity, with post-phlebitic syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.  Johnston, Counsel


INTRODUCTION

The veteran had active military duty from September 1963 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied an increased 
evaluation for the veteran's left leg disability.  The case 
is not ready for appellate review.  This appeal is remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


REMAND

In reviewing the veteran's claims folder, it is apparent that 
he has significant disability of both lower extremities for 
which he has undergone multiple surgical procedures.  His 
service-connected left leg has been variously evaluated under 
the Schedule for Rating Disabilities Diagnostic Codes 7120 
for various veins, 7114 for arteriosclerosis obliterans, and 
for 7121 post-phlebitic syndrome of any etiology.  The final 
assessment from the most recent November 2002 VA examination 
was that the veteran had severe peripheral vascular disease 
secondary to a condition called "thromboangiitis 
obliterans."  Although this examination provided a fairly 
detailed history as relayed by the veteran himself, it does 
not appear that the physician conducting this examination had 
access to or reviewed the veteran's claims folder which 
includes a significant amount of private treatment and 
surgical records.  Additionally, the veteran submitted two 
manila envelopes of additional treatment records at the time 
of his hearing before the undersigned in October 2003.  
Although he submitted a waiver of initial RO consideration of 
these records, the Board finds that the complexity of the 
disability presented by the veteran, coupled with the volume 
of clinical evidence on file, warrants referral for another 
VA examination which includes detailed consideration of this 
evidence in conjunction with a current examination.  
Moreover, although the criteria governing separate 
compensable evaluations between Diagnostic Codes 7120, 7114 
and 7121 overlap to a degree, each of these diagnostic codes 
has criteria unique to the disability identified.  The most 
recent November 2002 VA examination does not contain 
sufficient descriptive detail to provide an adequate 
evaluation of the veteran's service-connected disability for 
each of these three diagnostic codes.  See 38 C.F.R. § 4.70 
(2003)

For these reasons, the case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he indicate whether he has 
received any further private or VA 
treatment which is not already reflected 
in the medical evidence on file, 
including that which he submitted at the 
hearing before the undersigned in October 
2003.  He should be requested to submit 
copies of such additional records or, 
alternatively, to complete enclosed 
medical release authorization(s) so that 
the RO might collect such records on his 
behalf.  Any evidence obtained should be 
added to the claims folder.

2.  Thereafter, the veteran should be 
referred for a special VA examination for 
arteries and veins consistent with his 
disability.  The veteran's claims folder 
must be provided to the VA physician for 
review in conjunction with the 
examination.  After conducting a current 
examination and a thorough review of the 
veteran's claims folder, the VA physician 
should attempt to provide a clinical 
history of the veteran's 
service-connected left leg with respect 
to repeated surgical interventions, as 
the clinical evidence on file often fails 
to indicate whether it is discussing the 
veteran's left or right legs.  The VA 
physician must state whether there is 
claudication upon walking known 
distances, diminished peripheral pulses, 
values for ankle/brachial index, atrophic 
changes of thin skin, absence of hair, 
dystrophic nails or persistent coldness; 
the extent of edema, aching and fatigue 
relative to relief by elevation, the 
existence and extent of any stasis 
pigmentation or eczema or either 
intermittent or persistent ulceration, or 
boardlike edema or pain at rest.  It is 
important that the physician provide a 
clear explanation of the reasons 
supporting all opinions that he provides.

3.  After completion of the above 
development, the RO should again address 
the issue on appeal and, if the decision 
is not to the veteran's satisfaction, 
issue him and the representative a 
supplemental statement of the case which 
includes discussion of compliance 
with VCAA and with the development 
requested in this remand and they must be 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board after compliance with all 
appellate procedures.  The veteran need 
do nothing until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


